239 F.2d 643
Francis Christine STAPLETON, Administratrix of the Estate ofWilliam Eugene Stapleton, Deceased,v.Honorable W. R. WALLACE, Judge of the United States DistrictCourt for the Western District of Oklahoma.
No. 5451.
United States Court of Appeals Tenth Circuit.
Sept. 8, 1956.

Ben T. Lampkin, Jr., Glenn W. Friedline, Joe G. Wolfe and James E. Grigsby, Oklahoma City, Okl., for petitioner.
No appearance for respondent.
Before BRATTON, Chief Judge, and PHILLIPS and LEWIS, Circuit Judges.


1
Application for leave to file petition for writ of mandamus denied.